          Case 1:19-cr-00305-CM Document 19 Filed 10/14/19 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                        October 14, 2019

BY ECF

The Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

          Re:        United States v. Gregorio Navarrete, 18 Cr. 305 (CM)

Dear Chief Judge McMahon:

       The defendant in the above-captioned case is scheduled to be sentenced on October 21,
2019, at 4:00 p.m. The Government respectfully submits this letter in connection with sentencing
and in response to the defendant’s submission, dated October 7, 2019, (“Def. Ltr.”). In the
Presentence Investigation Report (“PSR”), dated October 1, 2019, the Probation Office calculated
the applicable United States Sentencing Guidelines (“U.S.S.G” or the “Guidelines”) range to be
57 to 71 months’ imprisonment (the “Guidelines Range”). For the reasons set forth below, the
Government submits that a sentence within the Guidelines Range is appropriate in this case.

     I.           Offense Conduct

        In February 2019, the defendant sold heroin to a confidential source (the “CS”) working
with law enforcement. On or about February 21, 2019, the defendant and the CS arranged to meet
in the Chelsea neighborhood of Manhattan to discuss the drug transaction. (PSR ¶ 9). Inside of
the CS’s vehicle, the defendant provided to CS a sample of narcotics in a small baggie. (PSR ¶ 9).
The defendant and the CS then discussed the terms of a narcotics transaction, and the defendant
stated, in substance and in part, that he could furnish a kilogram of heroin. (PSR ¶ 9).
Approximately thirty minutes after this meeting, the CS called the defendant and agreed to
purchase the kilogram of heroin. (PSR ¶ 10).

       Later that same evening, the defendant and the CS met again at the same location to
complete the narcotics transaction. (PSR ¶ 10). Inside of the CS’s vehicle, the defendant handed
the CS three packages that contained approximately one kilogram of heroin. (PSR ¶¶ 10, 13). The
defendant agreed to sell these narcotics to the CS for $41,000. (PSR ¶ 11).




Rev. 07.20.2016
              Case 1:19-cr-00305-CM Document 19 Filed 10/14/19 Page 2 of 4
                                                                                              Page 2


     II.          Procedural History

       On February 21, 2019, the defendant was arrested upon the recovery of approximately one
kilogram of heroin from the CS, as described above. (PSR ¶¶ 7-14). On April 23, 2019, the
defendant was charged by indictment 19 Cr. 305 (CM) (the “Indictment”) with one count of
possession with intent to distribute one kilogram or more of heroin, in violation of 21 U.S.C.
§ 841(b)(1)(A). (PSR ¶¶ 1-2). On July 10, 2019, the defendant pled guilty to the Indictment with
the benefit of a plea agreement. (PSR ¶ 3).

       The Probation Office, consistent with the parties’ plea agreement, determined that the
defendant’s offense level is 25, that the defendant’s Criminal History Category is I, and that the
Guidelines range is 57 to 71 months’ imprisonment. (PSR ¶ 61). The Probation Office
recommends that the Court impose a sentence of 18 months’ imprisonment because, among other
reasons, the defendant quickly accepted responsibility and he is a first-time offender.

     III.         Discussion

            A. Applicable Law

        Although United States v. Booker held that the Guidelines are no longer mandatory, it also
held that they remain in place and that district courts must “consult” the Guidelines and “take them
into account” when sentencing. 543 U.S. 220, 264 (2005). As the Supreme Court stated, “a district
court should begin all sentencing proceedings by correctly calculating the applicable Guidelines
range,” which “should be the starting point and the initial benchmark.” Gall v. United States, 552
U.S. 38, 49 (2007).

        After that calculation, a sentencing judge must consider seven factors outlined in Title 18,
United States Code, Section 3553(a): (1) “the nature and circumstances of the offense and the
history and characteristics of the defendant;” (2) the four legitimate purposes of sentencing, as set
forth below; (3) “the kinds of sentences available;” (4) the Guidelines range itself; (5) any relevant
policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted sentence
disparities among defendants;” and (7) “the need to provide restitution to any victims.” 18 U.S.C.
§ 3553(a)(1)-(7); see also Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

            (A)      to reflect the seriousness of the offense, to promote respect for the law, and to
                     provide just punishment for the offense;
            (B)      to afford adequate deterrence to criminal conduct;
            (C)      to protect the public from further crimes of the defendant; and
            (D)      to provide the defendant with needed educational or vocational training, medical
                     care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).



Rev. 07.20.2016
              Case 1:19-cr-00305-CM Document 19 Filed 10/14/19 Page 3 of 4
                                                                                              Page 3


          B. A Sentence Within The Applicable Guidelines Range Is Appropriate In This Case

       The 18 U.S.C. § 3553(a) factors particularly applicable here include the need for the
sentence to reflect the nature and seriousness of the offense, to afford adequate deterrence to this
defendant and others who are similarly situated, and to promote respect for the law. 18 U.S.C.
§ 3553(a)(2)(A)-(C).

       First, a term of imprisonment would appropriately reflect the nature and seriousness of the
defendant’s conduct. The defendant sold a kilogram of heroin. The quantity of drugs that were in
the defendant’s possession is significant. A kilogram of heroin, which is worth approximately
$49,000 in the New York, New York, typically is broken down for retail sale into approximately
20,000 individual glassines for sale to drug users, which would retail for a total of approximately
$200,000. Sadly, each dose potentially is fatal.

        Second, a sentence within the Guidelines Range is necessary to promote respect for the law
and to deter this defendant and others who are similarly situated from participating in drug
trafficking. In light of the seriousness of the defendant’s conduct and the fact that he traveled to
the United States for the sole purpose of trafficking in narcotics, it is critical that the defendant’s
sentence make plain that there is more risk to potential drug traffickers who are foreign nationals
than merely being sent home. 1 A period of incarceration is necessary to send the message to both
the defendant and others similarly situated that participants and potential participants in drug
trafficking—including those who, like the defendant, travel to the United States to engage in
narcotics trafficking—that significant consequences await if and when they are caught dealing in
large quantities of narcotics.

        The Government recognizes that there are certain mitigating factors in this case. First, the
defendant was a lower-level participant who was used by a Mexican-based drug trafficking
organization to distribute narcotics to the CS. Second, the Government does not have evidence of
the defendant’s drug trafficking beyond his delivery of the kilogram of heroin in this case. Finally,
the defendant quickly accepted responsibility in this case and was cooperative with law
enforcement upon his arrest.




1
 The Government recognizes that the defendant is a United States citizen but, based on his own
admission, it appears he traveled to the United States for the sole purpose of selling narcotics.
(PSR at 15).


Rev. 07.20.2016
              Case 1:19-cr-00305-CM Document 19 Filed 10/14/19 Page 4 of 4
                                                                                          Page 4


     IV. Conclusion

        For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence on the defendant within the Guidelines Range, as such a sentence would be sufficient
but not greater than necessary to serve the legitimate purposes of sentencing.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                             By:     ____s/__________________________
                                                     Nicholas W. Chiuchiolo
                                                     Kyle W. Wirshba
                                                     Assistant United States Attorney
                                                     (212) 637-1247 / 2493

Cc: Jennifer Willis, Esq. (by ECF)




Rev. 07.20.2016
